Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered.
Claims 1-20 are pending. Claims 7-9 and 11-15 are withdrawn as being drawn to a nonelected invention. Claims 1-3, 10, 17 and 18 have been amended.  Claims 1-6, 10, and 16-20 are under consideration..
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
In claim 17 the items in the Markush group are not connected with “and”.
In claim 18, line 2 recites a Markush group “selected from the group consisting of” but recites only a single item.  It is suggested to replace the phrase with “..surfactant in component A) comprises”.  
Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because the abstract includes an implied phrase (“The disclosure describes…”).  Correction is required.  See MPEP § 608.01(b)(I)(C).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (JP 2003/0055165A) in view of Hloucha et al. (US 2018/0110718) and Figura et al. (US 2016/0022566).
Shimada et al. teach an opacifier for use in shampoos and shower gels and method of making, wherein the opacifier composition comprises (A) a fatty acid glycol ester, (B) a surfactant and (C) water (e.g. abstract). 
Regarding Claims 1-3, 16, and 19, Shimada et al. teach a process comprising the steps of: 
a) providing a starting composition comprising 
A) 10% by weight of polyoxyethylene sodium lauryl ether sulfate (at least one surfactant, anionic);   
B) 5% by weight of laureth-7 (at least one emulsifier, ethoxylated fatty alcohol);
C) 18% weight ethylene glycol distearate, and
D) 66.5% by weight water (e.g. Example 2), 
b) stirring the starting composition at a temperature of 75-80 °C, and 
c) cooling to room temperature to obtain the opaque composition.
Shimada et al. further teach a step of d) blending the opaque composition with further components at room temperature (i.e. between 5°C to 40°C) to obtain an opaque formulation (e.g. pg 4 shampoo formulation). Shimada et al. teach that the starting composition is mixed with a shampoo formulation comprising 73% water. Shimada et al. also more broadly teach the inclusion of up to 20 wt% of an anionic and/or amphoteric surfactant (e.g. claim 4). 
Shimada et al. are silent as to the cooling rate of the process steps and the turbidity of the composition, and do not teach that surfactant A) includes those recited in Claim 1, and are silent as to the pH of the composition (claim 4). These deficiencies are made up for by the teachings of Hloucha et al. and Figura et al. 
Hloucha et al. teach oil-in-water emulsions for cosmetics and low-viscosity O/W emulsions with very small-sized oil droplets, and a method for the preparation thereof (e.g. abstract). Hloucha et al. teach that the pH of the composition is 3-7, and exemplify 4.0 (e.g. paragraph 0067; Table 1). Hloucha et al. teach a method of making comprising a) providing a starting composition; b) stirring the starting composition at a temperature of 60-90 °C; and c) cooling to room temperature to obtain the opaque composition (e.g. paragraphs 0089-0097; Examples). Hloucha et al. teach that the cooling rate is 0.5-2.5 °C per minute (e.g. paragraph 0097). Hloucha et al. teach that the composition may be diluted with water (e.g. paragraphs 0013, 0014, 0101). Hloucha et al. teach that the emulsions comprise surfactants including sulfosuccinates, sulfates, and betaines (e.g. paragraphs 0116-0118), but is silent as to the specific species of each. 
Figura et al. teach a method for improving the foaming and/or yield value properties associated with surfactant containing compositions comprising at least one anionic surfactant (e.g. abstract). Figura et al. teach that anionic surfactants which have been ethoxylated or combined with a nonionic or amphoteric surfactant are less irritating (e.g. paragraph 0004). Figura et al. teach that disodium laureth sulfosuccinate, disodium lauryl sulfosuccinate, and a mixture of sodium lauryl ether sulfate with a betaine are suitable surfactants (e.g. paragraph 0004, 0149, 0150, 0153-0154, 0163). 
Regarding Claims 1-6, 10, and 16-20, it would have been obvious to one of ordinary skill in the art at the time of filing to select the pH, cooling rate, and additional surfactants of Hloucha et al. and Figura et al. for use in the composition and methods of Shimada et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of Shimada and Hloucha’s compositions are useful as low viscosity emulsion opacifiers for cosmetic use. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In addition, as Shimada et al. is silent as to several process parameters, one of ordinary skill in the art would have been motivated to seek out additional guidance, such as in Hloucha et al. and Figura et al. Hloucha et al. teach that the emulsions comprise surfactants including sulfosuccinates, sulfates, and betaines (e.g. paragraphs 0116-0118), but are silent as to the specific species of each. One of ordinary skill in the art would have predicted success in selecting the species of disodium laureth sulfosuccinate, disodium lauryl sulfosuccinate, and a mixture of sodium lauryl ether sulfate with a betaine because they are within the genus of surfactants taught by Shimada et al. and Hloucha et al. and are taught by Figura to be less irritating than other anionic surfactants. 
Regarding the turbidity, Shimada is silent as to a value in formazin nephelometric units.  However, Shimada et al. teach the composition as an opacifier and describe “shielding property” with their inventive compositions having the maximum score of 5 (e.g. page 4). It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the emulsion properties (ingredient concentrations and particle size) through routine experimentation to arrive at turbidities of 500 or greater, and 1000 or greater formazin nephelometric units in order to optimize the resulting product, the goal of Shimada being an opacifying agent. In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's turbidity value differs, and if so to what extent, from the teachings of Shimada and Hloucha et al.  Therefore the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  

Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive. Applicant argues on page 8-9 that Shimada in view of Hloucha et al. do not teach the new limitation “selected from the group consisting of disodium laureth sulfosuccinate, disodium lauryl sulfosuccinate, and a mixture of sodium lauryl ether sulfate with a betaine”.  This is not found persuasive as described supra. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619